                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                 CENTRAL DIVISION
                                    (at Lexington)

  URIAH MARQUIS PASHA,                              )
                                                    )
         Plaintiff,                                 )    Civil Action No. 5: 18-595-DCR
                                                    )
  V.                                                )
                                                    )
  JESSICA PAYTON, et al.,                           )     MEMORANDUM OPINION
                                                    )         AND ORDER
        Defendants.                                 )

                                    ***   ***    ***    ***

        Plaintiff Uriah Pasha has filed a motion for partial summary judgment regarding his

Eighth Amendment claim against Defendant Stephanie Thompson. In support, Pasha stated

there is no genuine dispute over any material fact concerning his need for medical shoes or

Thompson’s denial of his request for low-cut work boots. [Record No. 108] This matter was

referred to United States Magistrate Judge Edward B. Atkins for the issuance of a

recommendation in accordance with 28 U.S.C. § 636(b). Magistrate Judge Atkins filed a

Recommended Disposition, concluding that Pasha’s motion for summary judgment should be

denied. [Record No. 143]

       This Court conducts a de novo review of those portions of the Magistrate Judge’s

recommendation to which objections are made, 28 U.S.C. § 636(b)(1)(C), but “[i]t does not

appear that Congress intended to require that district court review of a magistrate’s factual or

legal conclusions, under a de novo or any other standard, when neither party objects to those

findings.” Thomas v. Arn, 474 U.S. 140, 150 (1985). Here, Pasha submitted untimely

objections to the Recommended Disposition. But after considering the record and Pasha’s


                                              -1-
objections, the Court concludes that he has failed to produce any evidence demonstrating a

prima facie case for a violation of his Eighth Amendment rights. Accordingly, his motion for

partial summary judgment will be denied.

                                              I.

       Pasha filed this civil rights action against prison officials at the Northpoint Training

Center (“Northpoint”) under 42 U.S.C. § 1983. He originally asserted various constitutional

claims against fifteen defendants.     After conducting a preliminary review of Pasha’s

Complaint, the Court found that among a handful of other claims, Pasha’s Eighth Amendment

claim against Defendant Thompson (alleged at ¶¶124-126 of his Complaint) could go forward

against her in her individual capacity. [Record No. 28]

       Pasha asserts that Thompson acted with deliberate indifference to his serious medical

needs by failing and/or refusing to ensure that he received the proper medical shoes and

physical therapy recommended by Dr. Clifford. Thompson is the medical administrator at

Northpoint Training Center. In his motion for summary judgment, Pasha contends that

Thompson “forced him to wear certain shoes in all climates and while working in body waste

as a Janitor.” He asserts that the “wear” on the toe of one of his shoes and not being allowed

low-cut work boots constitute cruel and unusual punishment. While Thompson disputed acting

deliberately indifferent and denying Pasha low-cut work boots in her Answer, she did not

respond to Pasha’s motion for summary judgment. [Record No. 44]

       Magistrate Judge Atkins filed a Recommended Disposition, concluding that Pasha had

not overcome his initial burden of demonstrating how he is entitled to summary judgment.

More specifically, he has not shown how the facts presented demonstrate a prima facie

showing of cruel and unusual punishment. [Record No. 183] The magistrate judge reasoned
                                             -2-
that attaching a receipt for new shoes and the “wear” on his old shoes is insufficient to establish

cruel and unusual punishment as a matter of law. And he further determined that the

conclusory allegations by Pasha are insufficient to grant his request for partial summary

judgment.    Pasha filed untimely objections, asserting that the record clearly indicates that

Defendant Thompson refused to provide him medical shoes and that, because Thompson failed

to reply, the plaintiff’s motion was “defaulted.” [Record No. 150]

                                                II.

       Entry of summary judgment is appropriate if there are no genuine disputes regarding

any material facts and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P.

56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986); Chao v. Hall Holding Co.,

285 F.3d 415, 424 (6th Cir. 2002). The determination must be “whether the evidence presents

a sufficient disagreement to require submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 251-52

(1986).

       The moving party carries an initial burden to produce evidence to present a prima facie

case that the movant is entitled to judgment as a matter of law. Celotex, 477 U.S. at 317; see

also Angelo v. Kroger Co., No. 86-3912, 1987 U.S. App. LEXIS 11965, at *24 (6th Cir. Sept.

3, 1987) (“The burden of production imposed by Rule 56 requires the moving party to make a

prima facie showing that it is entitled to summary judgment.”) (internal citations omitted)).

Once the moving party has met his or her burden of production, “[the] opponent must do more

than simply show that there is some metaphysical doubt as to the material facts.” Keeneland

Ass’n, Inc. v. Earnes, 830 F. Supp. 974, 984 (E.D. Ky. 1993) (citing Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)). In deciding whether to grant summary
                                               -3-
judgment, the Court views all the facts and inferences drawn from the evidence in the light

most favorable to the nonmoving party. Matsushita Elec. Indus. Co., 475 U.S. at 58. Pro se

filings are evaluated under a more lenient standard. Erickson v. Pardus, 551 U.S. 89, 94

(2007).

                                               III.

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) a deprivation of

rights secured by the Constitution or the laws of the United States (2) that was committed by

a defendant acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988). It is

not disputed that Thompson was acting under the color of state law during the alleged incident.

Accordingly, this opinion focuses solely on whether there was a deprivation of Pasha’s

constitutional right to be free from cruel and unusual punishment.

       The Eighth Amendment requires that the government provide incarcerated individuals

medical care and the failure to provide medical care may be a violation of the Eighth

Amendment. Harrison v. Ash, 539 F.3d 510, 517 (6th Cir. 2008). “‘Deliberate indifference’

by prison officials to an inmate’s serious medical needs constitutes ‘unnecessary and wanton

infliction of pain’ in violation of the Eighth Amendment’s prohibition against cruel and

unusual punishment.” Miller v. Calhoun County, 408 F.3d 803, 812 (6th Cir. 2005) (quoting

Estelle v. Gamble, 429 U.S. 97, 104 (1976)).

       There is both a subjective and objective component to an Eighth Amendment claim.

Id. The objective component requires the existence of a “sufficiently serious” medical need,

meaning that the inmate demonstrates that he “is incarcerated under conditions imposing a

substantial risk of serious harm.” Blackmore v. Kalamazoo County, 390 F.3d 890, 895 (6th

Cir. 2004) (quoting Farmer v. Brennan, 511 U.S. 825, 834 (1994)). “A serious medical need
                                               -4-
is ‘one that has been diagnosed by a physician as mandating treatment or one that is so obvious

that even a lay person would easily recognize the necessity for a doctor’s attention.’” Anthony

v. Swanson, 701 F. App’x 460, 463 (6th Cir. 2017).

       Demonstrating a defendant’s subjective intent “requires a showing that a prison official

possessed a sufficiently culpable state of mind in denying medical care.” Miller, 408 F.3d at

813 (internal citations and quotations omitted).    “The prison official’s state of mind must

evince deliberateness tantamount to intent to punish. . . . Knowledge of the asserted serious

needs or of circumstances clearly indicating the existence of such needs, is essential to a

finding of deliberate indifference.” Id. (internal citations and quotations omitted). The

standard is more than “mere negligence, but less than acts or omissions for the very purpose

of causing harm or with knowledge that harm will result.” Id. (internal citations and quotations

omitted).

       The undersigned agrees with Magistrate Judge Atkins’ deterimination that Pasha has

not put forth sufficient evidence to demonstrate a prima facie claim of an Eighth Amendment

violation. Magistrate Judge Atkins assumed, without deciding, that Pasha had a serious

medical need, but concluded that he failed to show that Thompson was deliberately indifferent.

While it is questionable whether Pasha can establish a serious medical need, the Court will

also assume, without deciding, that he has a serious medical need. But even assuming this

necessary element of his claim exists, Pasha has not presented any evidence that Thompson

violated his constitutional rights by acting deliberately indifferent to his medical needs. Pasha

only presents a receipt for a new pair of shoes, the “wear” on his old shoes, and the conclusory

statement that Thompson “failed or refused to ensure he received the shoes and physical



                                              -5-
therapy recommended by Dr. Clifford.” [Record No. 72] He has not presented any evidence

of Thompson’s subjective intent.

       To demonstrate Thompson’s subjective intent, Pasha must offer evidence that

Thompson was aware of facts indicating that there was a substantial risk to Pasha and actually

draw the inference. McCain v. St. Clair Cty., 750 F. App’x 399, 403 (6th Cir. 2018). But

contrary to the assertion in Pasha’s objections (i.e., that the record clearly establishes that

Thompson refused to provide the shoes), nothing Pasha has provided is indicative of

Thompson’s subjective intent. Pasha has failed to produce any evidence that demonstrates that

Thompson was aware of any substantial risk to Pasha’s alleged serious medical need and

actually drew the inference. The receipt for tennis shoes and the “wear” on his old shoes do

not provide any indication of Thompson’s subjective intent.

       While Pasha asserts that Thompson “defaulted” because she did not reply, he has not

met his initial burden of production to show that there is no genuine dispute as to any material

fact and that he is entitled to summary judgment as a matter of law. To prevail on summary

judgment, the movant must establish all elements of his claim if he bears the burden of

persuasion at trial. Celotex Corp., 477 U.S. at 331. Only then does the burden shift to the

nonmoving party to come forward with “specific facts showing that there is a genuine issue

for trial.” Matsushita Elec. Indus. Co., 475 U.S. at 586-87. Thompson’s mere failure to

respond does not automatically entitle Pasha to summary judgment. See Carver v. Bunch, 946

F.2d 451, 455 (6th Cir. 1991) (“A district court cannot grant summary judgment in favor of a

movant simply because the adverse party has not responded”).




                                              -6-
                                             IV.

       Because Pasha bears the initial burden to demonstrate the absence of a genuine issue of

material fact and because he has failed to meet that initial burden, the Court will deny his

request for entry of summary judgment. Accordingly, based on the foregoing discussion and

analysis, it is hereby

       ORDERED as follows:

       1.      Pasha’s motion for partial summary judgment [Record No. 108] is DENIED.

       2.      Magistrate Judge Atkins’ Recommended Disposition [Record No. 143] is

ADOPTED and INCORPORATED by reference.

       3.      Pasha’s objections to the Magistrate Judge’s Recommended Disposition

[Record No. 150] are OVERRULED.

       Dated: December 11, 2019.




                                             -7-
